The sole question involved in this appeal may be stated as follows: When an adopted child dies intestate without spouse, lineal descendants, blood relatives or adopted relatives of nearer degree, under the law of Florida will the adoptive cousins of the intestate or the next of kin of deceased wife inherit the intestate estate?
In the case of In re: Hewett's Estate, 153 Fla. 137,13 So. 2d 904, this Court limited Section 731.30, Florida Statutes 1941 to inheritance by adopted children from the adopting parents to its strict terms, that is to say we refused to extend the right of inheritance to certain relatives of the adopted child. We think the case at bar is concluded by that case so the next of kin of the deceased wife inherits the estate.
Affirmed.
BUFORD, C. J., CHAPMAN and ADAMS, JJ., concur.